Citation Nr: 1724845	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  00-11 680	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to retained metallic body in the right eye.

2.  Entitlement to service connection for a variously diagnosed respiratory disability (claimed as sinusitis, rhinosinusitis, and allergic rhinopharyngitis), to include as secondary to retained metallic body in the right eye or shell fragment wound of the forehead.

3.  Entitlement to a rating in excess of 10 percent for retained metallic body in the right eye.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1950 to October 1953.  The matters of service connection for a respiratory disability and regarding the rating for retained metallic body in the right eye are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  They were originally before the Board on appeal from August 1999 (continuing a 0 percent rating for the right eye disability) and May 2002 (denying service connection for rhinosinusitis) rating decisions by the San Juan, Commonwealth of Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2003 they were remanded for notice deficiencies.  A January 2006 Board decision granted a 10 percent rating for retained metallic body in the right eye and denied service connection for rhinosinusitis.  The Veteran appealed both matters to the Court, resulting in an October 2007 Joint Motion for Partial Remand (JMR) by the parties.  An October 2007 Court Order remanded the matters for compliance with instructions in the JMR.  In March 2008, the Board remanded both matters for additional development (pursuant to the JMR).

The matters of service connection for glaucoma and TDIU are before the Board from September 2009 and September 2011 (respectively) rating decisions.  All four issues were before the Board in March 2015 when they were remanded for additional development.  (At the time, separate decisions were issued because the Veteran was represented by an attorney for the increased rating, respiratory disability, and TDIU matters.  The attorney has since withdrawn representation with respect to all issues on appeal and the Veteran is represented by Disabled American Veterans.)  The prior Board decisions were by Veteran Law Judge other than the undersigned; the case is now assigned to the undersigned.

(Regarding respiratory disability, service connection for sinusitis was denied in a May 1977 final Board decision and service connection for allergic rhinopharyngitis was denied in a November 1993 final rating decision.  In the May 2002 rating decision on appeal (and subsequent December 2003 and January 2006 Board decisions) "rhinosinusitis" was adjudicated as a new claim (whether new and material evidence was received to reopen the previously denied claims was not addressed).  In the October 2007 JMR (endorsed by the Court), the parties referred to the respiratory matter on appeal as sinusitis.  The scope of a disability claim includes any disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the claim has been recharacterized to encompass any relevant respiratory disability.  To the extent that any such disability was the subject of a prior final decision, the Board finds that the matters were implicitly reopened by the prior Board decisions and the JMR, which addressed the claim de novo.) 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matters of the rating for retained metallic body in the right eye and service connection for glaucoma and a respiratory disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.  


FINDING OF FACT

The Veteran's compensably rated service-connected disabilities (post traumatic headaches, rated 50 percent and retained metallic body right eye, 10 percent) are rated 60 percent, combined; result from a common etiology; and are shown to render him incapable of maintaining regular substantially gainful employment.



CONCLUSION OF LAW

The schedular requirements for TDIU are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the Veterans Claims Assistance Act of 2000 on this matter; any notice or duty to assist omission is harmless. 

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows or fails to show as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such disability, it must be rated 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the above purpose of one 60 percent rating, or one 40 percent rating, disabilities from a common etiology will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran's compensable service-connected disabilities include post traumatic headaches, rated 50 percent and right eye retained metallic body, rated 10 percent; he also has service connected hearing loss and forehead shell fragment wound, rated 0 percent, each.  The headaches are considered secondary to the shell fragment wounds, which were caused by the same blast injury that resulted in the retained metallic body in the right eye.  (See August 2011 VA examination report.)  Consequently, those disabilities result from a common etiology and are considered one disability under 38 C.F.R. § 4.16(a).  As those disabilities combine for a 60 percent rating, the Veteran meets the schedular requirements for a TDIU rating. 

On August 2011 VA examination, the examiner opined that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his headaches, which are very frequent and require bed rest (i.e., are prostrating).  The examiner explained that the Veteran was unable to perform any tasks during these attacks, to include usual daily activities.  (A TDIU rating was not granted then because service connection for headaches had not yet been granted.)  As the objective medical evidence of record confirms that the Veteran is unemployable due to service-connected disabilities, the Board finds that a TDIU rating is warranted.


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


REMAND

The Board is well aware this matter was remanded several times before (and regrets the delay in final adjudication that is inherent with yet another remand).  Nonetheless, because there has not been substantial compliance with the previous remand instructions, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)

In its March 2008 remand, the Board specifically directed that the RO obtain a translation of a February 2008 letter (received in March 2008), as well as any other documents in Spanish.  While several documents were translated, the Board is unable to locate a translation of the 2008 letter (or several other documents of record.)  The 2008 letter appears to be pertinent to the matters remaining on appeal and was noted in the Board's prior remand; therefore, a translation is necessary prior to adjudication.  (This was not handled here administratively because it would have delayed the long-pending above grant of TDIU benefits.)

In addition, the March 2008 Board remand directed the RO to ask the Veteran to provide releases for VA to obtain private treatment records from Drs. Aozuaga, Zaragoza, and Fosas.  In May 2009, the RO requested releases from Drs. Aozuaga and Zaragoza; the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street).  In an April 2012 telephone call (memorialized in a Report of General Information), the Veteran was advised that he needed to provide information/release for Dr. Fosas.  He responded that he would provide the records.  However, what he provided was a brief hand-written summary and not the underlying treatment records.  

The Veteran has reported that Dr. Fosas is the private physician who treats him for the retained metallic fragment in his right eye (see December 2002 Decision Review Officer hearing), and Dr. Fosas indicated that he has treated the Veteran for Glaucoma for many years (see April 2012 statement).  Clearly, the underlying treatment records are pertinent (and may be critical) evidence in the increased rating and service connection claims on appeal (pertaining to the eyes), and they must be secured for the record.  On remand, the Veteran should be asked to provide releases for records of treatment from Dr. Fosas.  (The Veteran is advised that a governing regulation, 38 C.F.R. §  3.158, provides that where evidence, including releases for private records, requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to submit authorization and release forms for VA to obtain private treatment records from Dr. Fosas and any other private treatment providers.  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and afford him opportunity to complete it.

If he provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If the private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. §  3.158(a).

2.  In addition, updated records of VA treatment for the disabilities at issue must be associated with the record.

3.  The Veteran's February 2008 (received in March 2008) and April 1993 statements; a medical report dated in 1978 and received in September 1990; an October 1990 psychiatric examination; December 1981 correspondence from the Administration de los Sistemas de Retiro de los Empleados del Gobierno y la Judicatura; and any additional records not previously translated should be translated into English and a copy of each translation associated with the claims file.  (If translations were previously obtained, the AOJ should identify their location in the record.)

4.   The AOJ should then review the record, arrange for any additional development suggested by the record (e.g., additional examination, if necessary), and readjudicate (under 38 C.F.R. § 3.158(a) for the eye claims, if applicable) the claims remaining on appeal.  If any remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  [If the Veteran does not provide the records releases for Dr. Fosas sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply to the issues of service connection for glaucoma and regarding the rating for retained metallic body in the right eye, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


